Citation Nr: 0210725	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for flat feet.

2. Entitlement to an effective date earlier than April 9, 
1998, for the assignment of a 10 percent evaluation for 
the residuals of a fractured right ankle with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the veteran's claim of 
entitlement to service connection for flat feet, and 
increased the veteran's evaluation for his fracture of the 
right ankle to a 10 percent evaluation.  A hearing was held 
at the RO in March 1999.  A hearing was also held before the 
undersigned Member of the Board at the RO (i.e. a Travel 
Board hearing) in July 2000.

At the time of the Travel Board hearing and in the prior 
remand, the effective date for the award of the 10 percent 
rating was said to be June 4, 1998.  That was the original 
effective date that was assigned.  Subsequently, following 
the RO hearing, the Hearing Officer assigned an effective 
date of April 9, 1999.  This was said to be the date of a 
private record showing the increase within 1 year of the June 
application for an increase.  This has been explained to the 
veteran and his representative in documents from the RO.  The 
appeal for an earlier effective date has been continued.  The 
issue has been recharacterized as set forth on the title page 
of this decision, and the Board will proceed with a decision 
on that matter.


FINDINGS OF FACT

1. There has been no evidence submitted which indicates that 
the veteran's flat feet were caused by service; the 
veteran was not diagnosed with flat feet until many years 
after service.

2. The veteran was denied an increased rating for his service 
connected right ankle arthritis by a May 1997 RO decision; 
the veteran was notified of this decision, and did not 
appeal it.

3. In June 1998, the veteran applied for an increased rating 
for his service connected right ankle disability.  The 
veteran was granted an increase to 10 percent, originally 
effective June 4, 1998, the date his claim was received.

4. The effective date for the increase was subsequently 
assigned as of April 9, 1998, the date of a private 
medical record showing the increase within 1 year of the 
receipt of the application for increase.  There is no 
other evidence within 1 year showing an increase or 
forming the basis of an informal claim for an increase.


CONCLUSIONS OF LAW

Pes planus were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).

The criteria for an effective date earlier than April 9, 1998 
for the assignment of a 10 percent evaluation for the 
residuals of a fractured right ankle with degenerative 
changes are not met.  38 U.S.C.A. §§ 5101, 5107, 5110  (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case for the 
issue of earlier effective date in November 1998, and for the 
issue of service connection for flat feet in January 1999, 
and two Supplemental Statements of the Case dated January 
1999 and February 2002, as well as a Board Remand dated 
November 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The veteran has been afforded a VA examination during the 
course of this claim, in July 1998.  The veteran received a 
hearing before the RO in March 1999, and before the 
undersigned member of the Board in July 2000.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would responsible for 
submitting the evidence.  As such, more specific notice is 
not indicated.


Entitlement to service connection for flat feet.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran and his representative contend that service 
connection is warranted for flat feet.  The relevant evidence 
of record includes the reports of VA and private outpatient 
treatment, and the reports of VA examinations.  The records 
on file also include the service medical records, including 
the entrance and separation examinations.

The veteran's service medical records contain no mention of 
the veteran having flat feet.  Both the veteran's entrance 
examination of October 1974, and the veteran's exit 
examination of October 1977, contain no findings of flat 
feet.  While the veteran was treated in service for his right 
ankle disability, for which he is service connected, no 
mention was made in any of those treatment records that the 
veteran had flat feet.  He was treated in July 1977 at the 
podiatry clinic in service for complaints of faciitis.  He 
was given temporary appliances and was to have further 
evaluation when seen the next time.  There is no indication 
of further treatment.  Pes planus are not clinically 
established, and the separation examination was negative for 
any chronic foot pathology, to include pes planus.

Many of the records submitted deal with health issues other 
than the veteran's flat feet condition.  Many of the records 
submitted deal with the ankle disability that the veteran 
sustained in service, and for which he is service connected; 
however, most of those records contain no findings regarding 
the veteran's flat feet.

The veteran first claimed service connection for flat feet in 
June 1998, indicating that he had been told by his private 
podiatrist that he had flat feet.

VA foot examination of April 1997 noted that the veteran 
reported breaking his ankle in service, and that it still 
bothered him.  The veteran, upon examination, was found to 
have moderate pes planus.

Private outpatient treatment records from a podiatrist dated 
May 1998 indicate that the veteran was noted to have a pes 
plano valgus.

The veteran received a hearing at the RO in March 1999.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran indicated that he was diagnosed with flat feet in 
1977, right after he left the service, by a VA doctor.  The 
veteran indicated that he had received private and VA 
treatment for this condition.  The veteran reported that he 
had been told that his flat feet were related to the ankle 
injury he sustained in service.

The veteran received a hearing before the undersigned member 
of the Board in July 2000.  The transcript of that hearing 
indicates, in relevant part, that the veteran indicated that 
he was first told he had flat feet when he broke his ankle in 
the military after basic training.  He indicated that he was 
not given treatment for this in service, and bought over the 
counter shoe inserts to treat himself.  The veteran indicated 
that he did not seek treatment for his bilateral flat foot 
condition until around 1990 or 1992.  He noted that he had 
received private medical treatment for his flat feet, which 
included the taping of his arches.  The veteran indicated 
that he had been going to the VA hospital since around 1977, 
with continued complaints of bilateral feet and right ankle 
pain.

As noted above, a finding of service connection requires a 
disability, an event or injury in service, and a link 
relating that current disability to service.  While the 
veteran does appear to have a current diagnosis of flat feet, 
absolutely no medical evidence has been presented linking 
this disability to service in any way.  The veteran's service 
medical records, while indicating that the veteran suffered a 
right ankle injury  and faciitis in service, contain no 
indication that the veteran had flat feet while in service.  
While the veteran has indicated that he was told he had flat 
feet by a VA doctor shortly after his release from active 
duty, the earliest VA record indicating a diagnosis of flat 
feet is contained in a VA examination report of April 1997.  
There have been no medical opinions submitted linking the 
veteran's flat feet to service in any way, to include to the 
incident in which he injured his right ankle in service.

While the veteran has asserted that his current flat foot 
disability is related to service, as a lay person, he lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus with no competent medical evidence having been submitted 
linking the veteran's current flat foot disability to any 
injury or incident in service, to include as secondary to the 
veteran's service connected right ankle disability, the Board 
finds that the veteran's claim cannot be maintained, and must 
be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an effective date earlier than April 9, 1998, 
for the assignment of a 10 percent evaluation for the 
residuals of a fractured right ankle with degenerative 
changes.

The law provides, in part, that the effective date of an 
evaluation and award of compensation based on a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, in cases 
involving disability compensation, it can be the earliest 
date that it was factually ascertainable that an increase in 
disability has occurred if the application for an increased 
rating is received within one year of that date.  38 U.S.C.A. 
§ 5110 (b)(2) (West 1991 & Supp. 2001); 38 C.F.R.§ 
3.400(o)(2) (2001).

The provisions of 38 U.S.C.A. § 5110(b)(2) refer to the date 
an "application" is received.  The terms "application" and 
"claim" are not defined in the statute. However, in 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a "formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement to a 
benefit."  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).

The Board also notes that, once a formal claim for 
compensation has been allowed, a report of VA examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by the VA, the date of receipt of such a claim is deemed to 
be the date of outpatient or hospital examination or the date 
of admission to a VA or uniformed services hospital.  38 
C.F.R. § 3.157(b)(1).  For other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of such reports is 
recognized as the date of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3).

The Court has held that all the evidence of record for the 
year preceding the claim for an increased rating must be 
considered in determining whether there was an ascertainable 
increase in disability under 38 U.S.C.A. § 5110(b)(2).  Hazen 
v. Gober, 10 Vet.App. 511, 518 (1997).

The veteran's service-connected right ankle disability was 
assigned a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, by an RO rating 
decision dated August 1998.  This represented an increase 
from the noncompensable rating assigned from September 1990.  
Previously, in May 1997, the veteran was denied a compensable 
rating for his fracture of the right ankle.  As a timely 
appeal of this adverse action was not submitted, the Board 
concludes that it was final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

The veteran's claim was initially granted an effective date 
of June 4, 1998, the date the veteran's claim for increased 
compensation was received.  Thus, the veteran can only be 
granted an earlier effective date if it is was factually 
ascertainable that an increase in disability has occurred 
within one year of receipt of the veteran's application for 
an increased rating.  The Hearing Officer later decided that 
private medical evidence received within 1 year of the claim 
was dated April 9, 1998.  The effective date was assigned as 
of that date.

As to private medical records, the Board notes that for 
reports from private physicians, laypersons, and state and 
other institutions, the date of receipt of such reports is 
recognized as the date of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3) (2001).  As no private records were 
submitted earlier than the date of the veteran's  claim, and 
were only obtained after the claim had been filed, these 
records cannot be used to extend the veteran's effective date 
farther back than the date of the veteran's claim.  As noted 
there was evidence of an increase within one year of the 
receipt of the claim, that is, as of April 9, 1998.  There is 
no pertinent evidence showing the increase prior to that 
date.

As to reports prepared by the VA, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  Thus, records 
from the VA as early as one year prior to the veteran's 
effective date of June 4, 1998, could be used to extend the 
veteran's effective date back to that point, if those records 
show an ascertainable increase in disability.  Other than the 
aforementioned private record, there is no other such 
evidence.

In this regard, the Board notes, however, that although 
numerous attempts have been made to secure all VA treatment 
records, there are no VA treatment records showing the 
veteran received treatment for his ankle disability within 
the time period consisting of the year prior to the veteran's 
earlier effective date.  It appears that, during that time, 
the veteran was receiving all his treatment for his ankle 
from a private podiatrist.  As there are no VA treatment 
records for this time period, and no private records were 
submitted within this time period, there is simply no legal 
basis available on which to assign an effective date any 
earlier than the date of the veteran's claim for increase, 
April 9, 1998, which is his current effective date. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to an effective date earlier than April 9, 1998, 
for the assignment of a 10 percent evaluation for the 
residuals of a fractured right ankle with degenerative 
changes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

